1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10                                                   Case No. CV 18-05943-AB (MAAx)
11    Chris Langer,

12                    Plaintiff,
                                                 ORDER DISMISSING CIVIL
      v.                                         ACTION
13
14    10th St. Property, LLC, et al.,
15                    Defendants.
16
17
18         THE COURT having been advised that the above-entitled action has been settled;
19         IT IS THEREFORE ORDERED that this action is hereby dismissed without
20   costs and without prejudice to the right, upon good cause shown within 30 days, to re-
21   open the action if settlement is not consummated. This Court retains full jurisdiction
22   over this action and this Order shall not prejudice any party to this action.
23
24
     Dated: November 28, 2018____
25                              ANDRÉ BIROTTE JR.
26                              UNITED STATES DISTRICT JUDGE
27
28
                                                1.
